



Exhibit 10.2
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
GREENSKY, INC. 2018 OMNIBUS INCENTIVE COMPENSATION PLAN


* * * * *


Participant: Robert Partlow
Grant Date: May 14, 2020
Number of Shares of Restricted Stock Granted: 187,500


* * * * *


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between GreenSky, Inc., a Delaware
corporation (the “Company”), and the Participant specified above, pursuant to
the GreenSky, Inc. 2018 Omnibus Incentive Compensation Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;
and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Award. The Company hereby grants to the Participant,
as of the Grant Date specified above, the number of shares of Restricted Stock
specified above. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in the Plan or this Agreement. Subject to Section 5
hereof, the





--------------------------------------------------------------------------------







Participant shall not have the rights of a stockholder in respect of the Shares
underlying this Award until such Shares are delivered to the Participant in
accordance with Section 4 hereof.


3.Vesting.


(a)Subject to the provisions of Sections 3(b), 3(c), 3(d) and 3(e) hereof, the
Restricted Stock subject to this grant shall become unrestricted and vested as
of the date(s) set forth below, provided the Participant has not incurred a
Termination of Service prior to such vesting date:


Vesting Date Number of Shares
1st anniversary of Grant Date One-fourth of the shares of Restricted Stock
2nd anniversary of Grant Date One-fourth of the shares of Restricted Stock
3rd anniversary of Grant Date One-fourth of the shares of Restricted Stock
4th anniversary of Grant Date One-fourth of the shares of Restricted Stock
There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued employment or service with the Company or
any of its Subsidiaries on each applicable vesting date.


(b)Change in Control. Notwithstanding the foregoing, in the event no provision
is made for the continuance, assumption or substitution of the Restricted Stock
by the Company or its successor in connection with a Change in Control, then,
contemporaneously with the Change in Control, the Restricted Stock subject to
this Award shall become vested in full, to the extent not vested previously,
provided the Participant has remained continuously employed by, or providing
services to, the Company or any of its Subsidiaries from the Grant Date until
the Change in Control. If provision is made for the continuance, assumption or
substitution of the Restricted Stock by the Company or its successor in
connection with the Change in Control, the Restricted Stock shall become vested
in full, to the extent not vested previously, contemporaneously with the
termination of the Participant’s employment with, or service to, the Company (or
its successor) and its Subsidiaries, (i) if the Participant is covered under the
Greensky, Inc. Executive Severance Plan (the “Severance Plan”), as provided for
in the Severance Plan, or (ii) if the Participant is not covered under the
Severance Plan, if the Participant’s employment with, or service to, the Company
(or its successor) and its Subsidiaries is terminated by the Company (or its
successor) or any of its Subsidiaries, on or within twenty- four (24) months
after the Change in Control, for any reason other than Cause, death or
Disability.


(c)Accelerated Vesting. Notwithstanding the foregoing, if, on or after the 1st
anniversary of the Grant Date, the Participant’s employment with, or service to,
the Company (or its successor) and its Subsidiaries is terminated by the
Participant for any reason whatsoever, then, contemporaneously with such
Termination of Service, the Restricted Stock subject to this Award shall become
vested in full, to the extent not vested previously.


2

--------------------------------------------------------------------------------







(d)Committee Discretion. Notwithstanding the foregoing, the Committee may, in
its sole discretion, accelerate vesting of the Restricted Stock at any time and
for any reason.


(e)Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, all unvested shares of Restricted Stock that are not vested or that
do not become vested upon the Participant’s Termination of Service (whether
pursuant to the terms hereof or any severance plan or other plan, agreement or
arrangement that applies to the Participant) shall be immediately forfeited upon
the Participant’s Termination of Service for any reason.


4.Period of Restriction; Delivery of Unrestricted Shares. During the Period of
Restriction, the Restricted Stock shall bear a legend as described in Section
8.6 of the Plan. When shares of Restricted Stock awarded by this Agreement
become vested, the Participant shall be entitled to receive unrestricted Shares
and if the Participant’s stock certificates contain legends restricting the
transfer of such Shares, the Participant shall be entitled to receive new stock
certificates free of such legends (except any legends requiring compliance with
securities laws).


5.Dividends and Other Distributions; Voting. Participants holding Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to such Shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid at the time the Restricted Stock becomes
vested pursuant to Section 3 hereof. If any dividends or distributions are paid
in Shares, the Shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid. The Participant may
exercise full voting rights with respect to the shares of Restricted Stock
granted hereunder.


6.Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect. Additionally, if any of the shares of Restricted Stock subject to this
Award vest pursuant to Section 3(c) of this Agreement (the “Section 3(c) Vested
Shares”), the Participant (and any beneficiary(ies) of the Participant) shall
not sell, exchange, transfer, assign or otherwise dispose of, in any way, other
than by testamentary disposition by the Participant or the laws of descent and
distribution, the portion of the Section 3(c) Vested Shares that remain
outstanding after the withholding of any shares pursuant to Section 8 below,
prior to (i) the six (6)-month anniversary of the applicable vesting date
pursuant to Section 3(c), with respect to one-third (1/3) of such Section 3(c)
Vested Shares, (ii) the twelve (12)-month anniversary of the applicable vesting
date pursuant to Section 3(c), with respect to another one-third (1/3) of such
Section 3(c) Vested Shares, and (iii) the eighteen (18)-month anniversary of the
applicable
3

--------------------------------------------------------------------------------







vesting date pursuant to Section 3(c), with respect to the remaining one-third
(1/3) of such Section 3(c) Vested Shares (it being acknowledged and agreed that
the foregoing restriction in this sentence (x) shall not apply to any shares of
Restricted Stock subject to this Award that vest pursuant to Section 3(a), and
(y) shall have no effect and be inapplicable on and after a Change in Control).


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and other obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other Applicable Law with respect to
the Restricted Stock and, if the Participant fails to do so, the Company may
otherwise refuse to issue or transfer any Shares otherwise required to be issued
pursuant to this Agreement. Any required withholding obligation with regard to
the Participant may be satisfied as set forth in Section 19.1 of the Plan (if
permitted by the Committee) by reducing the amount of cash or Shares otherwise
deliverable to the Participant hereunder; provided, however, any required
withholding obligation with regard to the Participant with respect to any
Section 3(c) Vested Shares shall be satisfied by withholding from such Section
3(c) Vested Shares that number of shares having a Fair Market Value on the Tax
Date equal to the amount to be withheld.


9.Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the Fair Market Value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
8 hereof. The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to timely provide the Company with a copy of any such election.


10.Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the legend described in Section 8.6 of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.


11.Securities Representations. The shares of Restricted Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following
4

--------------------------------------------------------------------------------







express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:


(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.


(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Restricted Stock must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the shares of Restricted Stock, and the Company is under no
obligation to register the shares of Restricted Stock (or to file a “re-offer
prospectus”).


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of vested Restricted Stock hereunder may be made only in limited amounts
in accordance with the terms and conditions of Rule 144 or any exemption
therefrom.


12.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


13.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.


14.Acceptance. As required by Section 8.2 of the Plan, the Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of sixty (60) days from the date that the Participant receives
this Agreement (or such other period as the Committee shall provide).


15.No Right to Employment or Service. Any questions as to whether and when there
has been a Termination of Service and the cause of such Termination of Service
shall be determined in the sole discretion of the Committee. Nothing in this
Agreement shall interfere
5

--------------------------------------------------------------------------------







with or limit in any way the right of the Company or Subsidiaries to terminate
the Participant’s employment or service at any time, for any reason and with or
without Cause.


16.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data related to the Restricted Stock awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


17.Compliance with Laws. The issuance of the Restricted Stock or unrestricted
Shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the Restricted Stock or any
of the Shares pursuant to this Agreement if any such issuance would violate any
such requirements.


18.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the shares of Restricted Stock are intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.


19.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


20.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


21.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


22.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


23.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


6

--------------------------------------------------------------------------------







24.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Restricted
Stock made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the


Restricted Stock awarded hereunder) give the Participant any right to any grants
or awards in the future whatsoever; and (d) any benefits granted under this
Agreement are not part of the Participant’s ordinary salary, and shall not be
considered as part of such salary in the event of severance, redundancy or
resignation.


[Remainder of Page Intentionally Left Blank]


7

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


GREENSKY, INC.


By: /s/ David Zalik
Name: David Zalik
Title: Chief Executive Officer


PARTICIPANT


/s/ Robert Partlow
Name: Robert Partlow
8